J-S08037-21

                                   2021 PA Super 65


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON BRANDON VINSON                       :
                                               :
                       Appellant               :   No. 645 MDA 2020

              Appeal from the PCRA Order Entered March 27, 2020
     In the Court of Common Pleas of Lycoming County Criminal Division at
                        No(s): CP-41-CR-0001574-2014,
                            CP-41-CR-0002027-2014



BEFORE:      STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                              FILED APRIL 14, 2021

        Appellant, Jason Brandon Vinson, appeals from the March 27, 2020,

order entered in the Court of Common Pleas of Lycoming County dismissing

his first petition filed under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546, at lower court docket numbers CP-41-CR-0002027-

2014 (“CR-2027-2014”) and CP-41-CR-0001574-2014 (“CR-1574-2014”).

After a careful review, we affirm.

        The relevant facts and procedural history are as follows: On March 3,

2017, at lower court docket number CR-2027-2014, Appellant, who was

represented by private counsel, George Lepley, Esquire, pled nolo contendere

to two counts of burglary, one count of conspiracy to commit burglary, one

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08037-21


count of criminal trespass, three counts of theft by unlawful taking, and two

counts of receiving stolen property. On April 17, 2017, at lower court docket

number CR-1574-2014, Appellant pled guilty to one count of theft from a

motor vehicle.

       The cases were consolidated for sentencing, and following a sentencing

hearing on November 21, 2017, Appellant was sentenced to ten years to

twenty years for one count of burglary, one and one-half years to five years

for one count of receiving stolen property, and one and one-half years to five

years for one count of theft by unlawful taking. These sentences were imposed

consecutively to one another.1

       At the conclusion of the sentencing hearing, the trial court provided

Appellant with his post-sentence and appellate rights. N.T., 11/21/17, at 31.

The trial court informed Appellant that, since he was represented by counsel,

he should file his post-sentence motion or direct appeal with the assistance of

counsel. Id.

       Thereafter, on November 30, 2017, despite being represented by

counsel, Appellant filed a pro se post-sentence motion at each lower court

docket number.       On December 28, 2017, new private counsel, Michael C.

Morrone, Esquire, entered his appearance on behalf of Appellant. On




____________________________________________


1 All other charges either merged for sentencing purposes or were ordered to
run concurrently.

                                           -2-
J-S08037-21


December 29, 2017, Attorney Morrone filed a post-sentence motion on behalf

of Appellant at each lower court docket number.

      On March 9, 2018, the trial court held a post-sentence motion hearing

at which Appellant, Attorney Lepley, and Attorney Morrone were present.

During the hearing, Appellant admitted that, after sentencing, he did not ask

his counsel, Attorney Lepley, to file post-sentence motions or a direct appeal.

N.T., 3/9/18, at 9. Attorney Morrone testified he met with Appellant on

December 29, 2017, and he filed a post-sentence motion after the meeting.

Id. at 8. The trial court noted on the record that Attorney Lepley had not

requested permission to withdraw his representation, and during the time

period for Appellant to file a timely post-sentence motion, Appellant was

represented by Attorney Lepley. Id. at 10-11.

      Accordingly, the trial court determined Appellant’s November 30, 2017,

pro se post-sentence motion was a legal nullity. Id. at 12-13. The trial court

further indicated the counseled December 29, 2017, post-sentence motion

was untimely, and the trial court denied Appellant permission to file a post-

sentence motion nunc pro tunc. The trial court noted it was granting Attorney

Lepley permission to withdraw his representation and Attorney Morrone would

represent Appellant in future proceedings. Id. at 13.

      On April 4, 2018, despite the fact he was represented by Attorney

Morrone, Appellant filed a pro se appeal to this Court, and on September 13,




                                     -3-
J-S08037-21


2018, this Court issued a rule to show cause as to why the appeal should not

be quashed as untimely.

      On September 27, 2018, Attorney Morrone filed a response on behalf of

Appellant indicating that Appellant filed “a timely pro se post-sentence motion,

which [had] never been denied or acted upon by the trial court.” Appellant’s

Counseled Response, filed 9/27/18. He requested that this Court remand the

matter and direct the trial court to rule on the November 30, 2017, pro se

post-sentence motion. Id.

      By order entered on September 28, 2018, this Court sua sponte quashed

Appellant’s pro se appeal as untimely filed. Specifically, we held the following:

             Appellant was sentenced on November 21, 2017. Before
      trial counsel was granted leave to withdraw, Appellant filed a pro
      se post-sentence motion on November 30, 2017. New appellate
      counsel subsequently filed a post-sentence motion on December
      29, 2017. The trial court denied counsel’s motion on March 9,
      2018, and also denied Appellant permission to file a post-sentence
      motion nunc pro tunc. Appellant filed a notice of appeal on April
      6, 2018.
            A notice of appeal must be filed within 30 days of the entry
      of the order being appealed. See Pa.R.A.P. 903(a);
      Commonwealth v. Moir, 766 A.2d 1253 (Pa.Super. 2000). This
      Court may not extend the time for filing a notice of appeal. See
      Pa.R.A.P. 105(b). Pa.R.Crim.P. 720 provides that a party may file
      post-sentence motions no later than 10 days after imposition of
      sentence. A timely motion tolls the appeal period; an untimely
      motion does not. Commonwealth v. Dreves, 839 A.2d 1122
      (Pa.Super. 2003 (en banc); Commonwealth v. Felmlee, 828
      A.2d 1105 (Pa.Super. 2003) (en banc).           Where a party is
      represented by counsel and files a pro se pleading, the proper
      response is to refer the pleading, which is a nullity, to counsel.
      See Pa.R.Crim.P. 576(a)(4); Commonwealth v. Jette, 23 A.3d
      1032 (Pa. 2011); Commonwealth v. Ellis, 626 A.2d 1137 (Pa.
      1993) (defendant does not have right to self-representation
      together with counseled representation at trial or appellate level);

                                      -4-
J-S08037-21


       Commonwealth v. Nischan, 928 A.2d 349 (Pa.Super. 2007)
       (rejecting pro se post-sentence motion filed by counseled
       defendant as nullity).
             By this Court’s order of September 13, 2018, Appellant was
       directed to show cause as to why this appeal should not be
       quashed as untimely filed. Appellant filed a response, but did not
       present legal argument to justify this Court’s jurisdiction.
       Therefore, the above-captioned appeal is hereby QUASHED.

Commonwealth v. Vinson, 611 MDA 2018 (Pa.Super. filed 9/28/18) (per

curiam order).

       Appellant did not file a petition for allowance of appeal with our Supreme

Court.    Rather, on March 7, 2019, Appellant, represented by Attorney

Morrone, filed a counseled PCRA petition at each lower court docket number,

and on August 30, 2019, as well as on November 6, 2019, Appellant filed

counseled amended PCRA petitions.

       Following a hearing, on March 27, 2020, the PCRA court dismissed

Appellant’s PCRA petition on the basis it was untimely filed. The order was

filed at both lower court docket numbers CR-1574-2014 and CR-2027-2014.

       On April 24, 2020, Attorney Morrone filed on behalf of Appellant a single

notice of appeal, which listed both docket numbers CR-1574-2014 and CR-

2027-2014.2      The PCRA court did not order Appellant to file a Pa.R.A.P.


____________________________________________


2 Since Appellant’s notice of appeal contained multiple lower court docket
numbers, on June 15, 2020, this Court issued a rule to show cause as to why
the appeal should not be quashed under Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018). Appellant filed a counseled response on June 22, 2020,



                                           -5-
J-S08037-21


1925(b) statement, and consequently, Appellant did not file a Rule 1925(b)

statement. The PCRA court filed a Pa.R.A.P. 1925(a) opinion.

       On appeal, Appellant sets forth the following issues in his “Statement of

Questions Involved” (verbatim):

       1. Rather than quash this appeal pursuant to Walker, should this
          Court allow a remand so that counsel can cure prior counsel’s[3]
          failure to file multiple notices of appeal on both docket
          numbers?
       2. Should this Court reverse the PCRA court’s finding of
          untimeliness where such a finding violates Defendant’s state
          and federal constitutional rights to effective assistance of
          collateral counsel?

Appellant’s Brief at 2 (suggested answers omitted) (footnote added).

       Initially, we address whether the instant appeal should be quashed

under Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). In Walker,

our Supreme Court held on June 1, 2018, that “prospectively, where a single

order resolves issues arising on more than one docket, separate notices of

appeal must be filed for each case.” Walker, 185 A.3d at 971. The Court

explained that “[t]he Official Note to [Pa.R.A.P.] 341 provides a bright-line

mandatory instruction to practitioners to file separate notices of appeal.” Id.



____________________________________________


and the rule to show cause was discharged by this Court on November 30,
2020.

3On May 13, 2020, Attorney Morrone filed a motion to withdraw as counsel,
and on May 20, 2020, this Court granted the motion. On May 29, 2020, new
counsel, Todd M. Mosser, Esquire, entered his appearance on behalf of
Appellant.

                                           -6-
J-S08037-21


at 976-77.    Further, the Court announced that “the proper practice under

[Pa.R.A.P.] 341(a) is to file separate appeals from an order that resolves

issues arising on more than one docket.” Id. at 977. “The failure to do so,”

the Supreme Court continued, “will result in quashal of the appeal.”         Id.

(footnote omitted).

      Subsequently, in Commonwealth v. Stansbury, 219 A.3d 157

(Pa.Super. 2019), this Court recognized that the failure to file separate notices

of appeal may be excused where there is a breakdown in the operation of the

trial court. Id. at 160. Specifically, this Court noted that “[w]e have many

times declined to quash an appeal when the defect resulted from an

appellant’s acting in accordance with misinformation relayed to him by the

trial court.” Id.

      In Stansbury, the PCRA court advised the appellant that he had thirty

days “‘to file a written notice of appeal to the Superior Court. Said notice of

appeal must be filed with the Clerk of Courts….’” Id. at 159 (quoting trial

court order) (emphasis omitted). On appeal, this Court concluded the PCRA

court’s failure to advise the appellant of the need to file separate notices of

appeal constituted “a breakdown in the court operations such that we may

overlook” any Walker defect.” Id. at 160. Therefore, this Court declined to

quash Stansbury’s appeal under Walker and addressed the substance of his

appeal. Id. More recently, in Commonwealth v. Larkin, 235 A.3d 350,




                                      -7-
J-S08037-21


353-54 (Pa.Super. 2020) (en banc), this Court affirmed the practice set forth

in Stansbury.

       In the case sub judice, on April 24, 2020, Appellant filed a single notice

of appeal listing both lower court docket numbers CR-2027-2014 and CR-

1574-2014. However, similar to the appellant in Stansbury, the PCRA court

notified Appellant that “he has the right to appeal the order to the

Pennsylvania Superior Court. The appeal is initiated by the filing of a notice

of appeal[.]” PCRA Court Order, filed 3/27/20, at 6 (emphasis added). The

PCRA court’s order did not advise Appellant that he must file separate notices

of appeal pursuant to Walker.

       Accordingly, considering the PCRA court’s instruction to Appellant to file

“a” notice of appeal, we hold that a breakdown in court operations occurred

such that we may overlook any record deficiencies rather than quash pursuant

to Walker. Larkin, 235 A.3d at 353-54; Stansbury, 219 A.3d at 160. Thus,

we decline to quash Appellant’s appeal and will consider the merits of the

appeal as to both lower court docket numbers listed on Appellant’s April 24,

2020, notice of appeal.4

       Preliminarily, we note our well-established standard of review:



____________________________________________


4 Given our analysis, to the extent Appellant’s new appellate counsel requests
that we remand this matter so that he may file two separate notices of appeal
in compliance with Walker, we deny the request. As indicated supra, since
there was a breakdown in the lower court, we shall overlook the requirements
of Walker and, thus, not quash the appeal on this basis.

                                           -8-
J-S08037-21


      This Court’s standard of review regarding an order denying a
      petition under the PCRA is whether the determination of the PCRA
      court is supported by the evidence of record and is free of legal
      error. The PCRA court’s findings will not be disturbed unless there
      is no support for the findings in the certified record.

Commonwealth v. Turetsky, 925 A.2d 876, 879 (Pa.Super. 2007) (citations

omitted).

            Pennsylvania law makes clear no court has jurisdiction to
      hear an untimely PCRA petition. The most recent amendments to
      the PCRA, effective January 16, 1996, provide a PCRA petition,
      including a second or subsequent petition, shall be filed within one
      year of the date the underlying judgment becomes final. 42
      Pa.C.S.A. § 9545(b)(1). A judgment is deemed final “at the
      conclusion of direct review, including discretionary review in the
      Supreme Court of the United States and the Supreme Court of
      Pennsylvania, or at the expiration of time for seeking the review.”
      42 Pa.C.S.A. § 9545(b)(3).

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super. 2010)

(citations omitted).

             [There are] three statutory exceptions to the timeliness
      provisions in the PCRA [that] allow for the very limited
      circumstances under which the late filing of a petition will be
      excused. 42 Pa.C.S.A. § 9545(b)(1). To invoke an exception, a
      petitioner must allege and prove:
             (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;
            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained by
      the exercise of due diligence; or
             (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply retroactively.



                                      -9-
J-S08037-21


Id. at 1079-80 (citing 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii)). “We emphasize that

it is the petitioner who bears the burden to allege and prove that one of the

timeliness exceptions applies.”5 Commonwealth v. Marshall, 947 A.2d 714,

719 (Pa. 2008) (citation omitted). Lastly, there is “no generalized equitable

exception to the jurisdictional one-year time bar pertaining to post-conviction

petitions.” Commonwealth v. Brown, 943 A.2d 264, 267 (Pa. 2008).

       In the case sub judice, the trial court sentenced Appellant on November

21, 2017. On November 30, 2017, Appellant, who was represented by

counsel, filed a pro se post-sentence motion. As this Court previously held in

quashing Appellant’s direct appeal, this pro se motion was a “legal nullity”

since Appellant was represented by counsel at the time of the filing, and the

filing constituted improper hybrid representation. Vinson, supra. See Jette,

supra (holding that when a defendant is represented by counsel the courts

will not accept pro se motions; indeed in such a situation, pro se motions have




____________________________________________


5 We note 42 Pa.C.S.A. § 9545(b)(2) sets forth an initial time period in which
all timeliness exceptions must be raised. Specifically, Subsection 9545(b)(2)
originally provided that a petition invoking a timeliness exception was required
to be filed within sixty days of the date the claim could first have been
presented. However, effective December 24, 2018, the legislature amended
Subsection 9545(b)(2) to read: “Any petition invoking an exception provided
in paragraph (1) shall be filed within one year of the date the claim could have
been presented.” See 42 Pa.C.S.A. § 9545(b)(2) (effective December 24,
2018). The amendment to Subsection 9545(b)(2) only applies to “claims
arising on [December] 24, 2017, or thereafter.” See id., cmt. We shall
assume, arguendo, the amended version of Subsection 9545(b)(2) is
applicable to the instant matter.

                                          - 10 -
J-S08037-21


no legal effect); Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (holding

pro se filing by a represented defendant constitutes a “legal nullity”).

      Additionally, the trial court denied counsel’s attempt to file late post-

sentence motions and denied Appellant permission to file post-sentence

motions nunc pro tunc.      Thus, Appellant’s attempts to file post-sentence

motions did not toll the 30-day direct appeal period. See Commonwealth

v. Ballance, 203 A.3d 1027 (Pa.Super. 2019) (indicating that absent proper

and timely filed post-sentence motion, event triggering appeal run date

remains date sentence was imposed; untimely post-sentence motion labeled

nunc pro tunc motion does not toll time following imposition of sentence within

which appeal is required to be filed); Commonwealth v. Williams, 151 A.3d

621, 623 (Pa.Super. 2016) (holding pro se document filed by defendant

represented by counsel has no tolling effect). Accordingly, Appellant’s notice

of appeal from his judgment of sentence was due on or before December 21,

2017. See Pa.R.A.P. 903(a) (notice of appeal shall be filed within thirty days

after entry of order).

      Appellant filed a direct appeal on April 4, 2018, and this Court quashed

the appeal on the basis it was untimely. See Vinson, supra. It is well-settled

that where “no timely direct appeal is filed relative to a judgment of

sentence…the one-year period allowed for the filing of a post-conviction

petition commences upon the actual expiration of the time period allowed for

seeking direct review, as specified in the PCRA.” Brown, 943 A.2d at 268.


                                     - 11 -
J-S08037-21


      Consequently, Appellant’s untimely filed direct appeal did not alter the

date when his judgment of sentence became final, and, thus, his judgment of

sentence became final for PCRA purposes on December 21, 2017, upon

expiration of the thirty-day period for Appellant to seek direct appeal. See

Ballance, supra. Further, Appellant had one year from December 21, 2017

(until December 21, 2018), to file a timely PCRA petition. Appellant, however,

did not file his PCRA petition until March 7, 2019, and therefore, it is patently

untimely. See 42 Pa.C.S.A. § 9545(b)(1).

      This does not end our inquiry, however, as Appellant attempts to invoke

the timeliness exception provided for in Subsection 9545(b)(1)(i) pertaining

to governmental interference. In this regard, Appellant claims the Clerk of

Courts of Lycoming County interfered with his direct appeal rights by

transmitting his pro se notice of appeal to this Court. He contends that, if the

appeal would not have been “initiated and then quashed,…prior counsel would

have had plenty of time to file a timely PCRA petition addressing the core of

[Appellant’s] claims.” Appellant’s Brief at 7.

      In order to establish the governmental interference exception, a

petitioner must plead and prove (1) the failure to previously raise the claim

was the result of interference by government officials and (2) the petitioner

could not have obtained the information earlier with the exercise of due

diligence. Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008).

In other words, a petitioner is required to show that but for the interference


                                     - 12 -
J-S08037-21


of a government actor “he could not have filed his claim earlier.”

Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008).

       We    conclude     Appellant    has     failed   to   identify   “interference   by

government officials.”       In fact, the record reveals the Clerk of Courts of

Lycoming County correctly complied with the Pennsylvania Rules of Appellate

Procedure, as well as applicable case law, when it docketed and transmitted

Appellant’s April 4, 2018, pro se notice of appeal to this Court, even though

Appellant was represented by counsel.

       We have held that “[b]ecause a notice of appeal protects a constitutional

right, it is distinguishable from other filings that require counsel to provide

legal knowledge and strategy in creating a motion, petition or brief.”

Williams, 151 A.3d at 624 (footnote omitted). See Ellis, supra (holding

that, while there is no right to hybrid representation, there is a right of appeal

pursuant to Article 5, § 9 of the Pennsylvania Constitution).

       Accordingly, even when an appellant is represented by counsel, an

appellant’s pro se notice of appeal must be docketed in the trial court and

“forwarded to this Court pursuant to Pa.R.A.P. 902 (note).” Williams, 151

A.3d at 624 (footnote omitted). This Court, in turn, is required to docket the

pro se notice of appeal and act upon it accordingly. Id.6

____________________________________________


6 Moreover, pursuant to Pennsylvania Rule of Criminal Procedure 575(A)(4),
in addition to noting the filing of the pro se appeal on the docket, the notice
of appeal should be forwarded to counsel of record. Such occurred in this



                                          - 13 -
J-S08037-21


       Based on the aforementioned, we conclude the Clerk of Court’s

docketing and forwarding of Appellant’s pro se notice of appeal does not

constitute “governmental interference.” Indeed, had the Clerk of Courts failed

to do so, such inaction would be “deem[ed]…a breakdown in the operation of

the courts.” Id. (footnote omitted). Thus, Appellant is not entitled to

Subsection 9545(b)(1)(i)’s governmental interference exception on this basis.

       Finally, Appellant contends this Court should overlook the untimely

nature of his PCRA petition based on Attorney Morrone’s alleged ineffective

assistance. In this vein, Appellant argues the following:

             [Appellant]…initiated an untimely direct appeal by filing a
       pro se notice of appeal. The appeal triggered the regular appellate
       process in due course.       Mr. Morrone did nothing.       Having
       specifically been advised to file a PCRA petition, he should have
       withdrawn [Appellant’s] pro se initiated direct appeal and moved
       on to filing a proper PCRA petition. No reasonable basis can be
       conjured up to explain this deficiency.

Appellant’s Brief at 9 (citation omitted).

       We begin with the pronouncement of the Pennsylvania Supreme Court

in Commonwealth v. Robinson, 139 A.3d 178 (Pa. 2016): “[T]here is no

statutory exception to the PCRA time-bar applicable to claims alleging the

ineffectiveness of…counsel.” Id. at 186. It is a “well-settled proposition that

couching post-conviction issues in terms of ineffectiveness cannot ‘save’ an


____________________________________________


case. See Commonwealth v. Vinson, 611 MDA 2018 (Pa.Super. filed
8/24/18) (per curiam order) (ordering Appellant’s pro se appeal be forwarded
to counsel of record).


                                          - 14 -
J-S08037-21


untimely filed PCRA petition that does not fall into any of the exceptions to the

PCRA’s jurisdiction time bar.” Id. at 185-86. Thus, the only exceptions to the

PCRA’s statutory time-bar are those outlined in Section 9545(b)(1). See id.

       In the case sub judice, Appellant requests that we overlook the

untimeliness of his PCRA petition due to Attorney Morrone’s alleged ineffective

assistance in failing to withdraw Appellant’s pro se direct appeal. However,

Appellant has not developed an argument that this claim meets any of the

timeliness exceptions set forth in 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).7 Id. at

186 (“[I]t is the petitioner’s burden to allege and prove that one of the

timeliness exceptions applies.”) (citation omitted)). “The fact that [Appellant]

frames his issue[] as alleging the ineffective assistance of…counsel simply

does not overcome the court’s lack of jurisdiction to address them.” Id.

       For all of the foregoing reasons, we agree with the PCRA court that

Appellant’s first PCRA petition was untimely filed. Accordingly, we affirm.

       Affirmed.




____________________________________________


7 To the extent Appellant includes his ineffective assistance of counsel claim
in his argument regarding the governmental interference exception, we note
defense counsel is not considered a governmental official for the purposes of
42 Pa.C.S.A. § 9545(b)(1)(i). See Commonwealth v. Pursell, 749 A.2d
911, 916 (Pa. 2000).

                                          - 15 -
J-S08037-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/14/2021




                          - 16 -